Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 6, 2003, convicting him of murder in the second degree, attempted robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Because the People produced clear and convincing evidence that the defendant procured the unavailability of the codefendant Maurice Gulley through threats of violence, the Supreme Court properly permitted Gulley’s grand jury testimony to be introduced into evidence at trial (see People v Geraci, 85 NY2d 359, 365 [1995]).
In light of the overwhelming evidence of guilt, which included the defendant’s written and videotaped statements admitting participation in the robbery during which the victim was killed, the remaining trial errors alleged were harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230 [1975]). Prudenti, P.J., Fisher, Garni and McCarthy, JJ., concur.